DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse in the reply filed January 5, 2021 is respectfully acknowledged. Notably, amended claim 5 is directed to a non-elected species (PDDAC) and therefore is withdrawn from consideration. In view of the foregoing, claims 5 and 15–20 have been withdrawn from consideration. Thus in total, claims 1–4 and 6–14 are the subject of this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4 and 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mi.1
With respect to claim 1, Mi discloses a 2D material bilayer membrane comprising an hPAN support electrostatically linked to a graphene oxide nanosheet via poly(allylamine hydrochloride) (“PAH”). (Mi FIG. 12; ¶ 96.) The hPAN is interpreted to be part of a first membrane layer and the graphene oxide (“GO”) nanosheet is interpreted to be part of a second membrane layer. In view of these findings, it is respectfully submitted that the limitations of claim 1 are anticipated by Mi. For instance, Figure 12 of Mi depicts a first membrane layer (comprising hPAN), an interlinking layer (comprising interlinking molecules of PAH), and a second membrane layer (comprising GO), wherein the interlinking molecules 
With respect to claims 2 and 3, as conveyed above, Mi’s membrane has the same structural features as the membrane of claim 1. It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). Given that both Mi’s membrane and the claimed membrane have the same structural features, the claimed relationships described in claims 2 and 3 are presumed to be inherent to both membranes until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 4, as discussed in the rejection of claim 1 supra, the interlinking molecules are PAH.
With respect to claim 12, the first membrane can be a porous polymer layer. (See, e.g., Mi FIG. 7 (showing the hPAN support as being porous); ¶ 87 (referring FIG. 7 and describing finger-like structures with low tortuosity).)
With respect to claim 13
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6–11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Zheng.2
With respect to claim 6, Mi does not appear to specify that its second membrane layer comprises platelets. Zheng suggests that GO sheets as well as GO platelets were both suitable materials for forming a layered GO membrane. (Zheng ¶¶ 41, 43, 44.) In addition Zheng suggests that using graphene platelets allows water to pass through easily. (Id. ¶ 51.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)). Furthermore, it has also been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007).
It is respectfully submitted that at the time Applicant’s invention was effectively filed, Zheng’s disclosure would have reasonably suggested to a person having ordinary skill in the art (“PHOSITA”) that (A) nanosheets and nanoplatelets were both useful for forming a layered GO membrane; and (B) nanoplatelets allow water to pass through easily. Thus, in view of the foregoing, it is further submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Mi’s invention such that GO platelets were used in place of its GO nanosheets, in order to: (1) provide a suitable material for forming a layered GO membrane; and (2) yield the predictable results of forming a layered GO membrane and allowing water to pass through easily. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425; KSR, 550 U.S. at 415–16.
With respect to claim 7, the instant combination does not appear to specify that the platelets are nanoplatelets. Zheng suggests that platelets sizes in the nanometer range were suitable for forming a layered GO membrane. (Zheng ¶ 44.) Thus, for at least the reasons provided in the rejection of claim 6 supra, it is respectfully submitted that using nanoplatelets as the platelets of the instant combination would have been obvious.
With respect to claims 8 and 9, the instant combination does not appear to specify modifying the surface chemistry of the platelets with an amine. Zheng suggests that graphene oxide can be functionalized with amine. (Zheng ¶ 46.) Zheng suggests that functionalization can be used to form various membrane structures. Id. ¶ 40.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to functionalize the platelets of the instant combination with amine: in order to yield the predictable results of providing one or more various membrane structures. KSR, 550 U.S. at 415–16.
With respect to claim 10, the instant combination has the same structural features (and modification) as the membrane of claim 8. Therefore, both membranes are presumed to have one or more of the specific modifications listed in claim 10. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
With respect to claim 11, as conveyed in the rejection of claim 6 supra, the platelets of the instant combination are GO platelets.
With respect to claim 14, in view of Figure 12 of Mi, the first membrane layer can be interpreted as including a porous polymer layer as well as one or more GO layers. In connection with this interpretation, for the reasons provided in the rejection of claim 6 supra, it is respectfully submitted that it would have been obvious to use platelets in this first membrane layer (e.g., such that the first membrane layer comprises platelets).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the .

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2015/0258506 A1, published September 17, 2015 (“Mi”).
        2 US 2017/0174537 A1, published June 22, 2017 (“Zheng”).